SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) April 20, 2012 Synalloy Corporation (Exact name of registrant as specified in its charter) 57-0426694 Delaware 0-19687 (IRS Employer Identification No.) (State or other jurisdiction of incorporation) (Commission File Number) 775 Spartan Blvd, Ste 102, P.O. Box 5627, Spartanburg, SC 29304 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (864) 585-3605 INAPPLICABLE (Former name or former address if changed since last report) [ ] [ ] [ ] [ ] Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99Synalloy Corporation Press Release dated April 20, 2012 Please see Exhibit 99 for Registrant's 2012 first quarter earnings release. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on behalf by the undersigned hereunto duly authorized. SYNALLOY CORPORATION By: /S/ RICHARD D. SIERADZKI Richard D. Sieradzki Chief Financial Officer and Principal Accounting Officer Dated: April 20, 2012 3 Exhibit Number Name 99 Press Release of Synalloy Corporation dated April 20, 2012 4
